DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-7 have been amended. Claims 2 have been cancelled.

 Response to Arguments
4.	Applicant’s arguments, filed 04/14/2021, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 3-7 has been withdrawn. 

Allowable subject matter 
5.	Based on the foregoing reasons, Claims 1, 3-7 filed 04/14/2021, are allowed.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a camera and image processing apparatus capable of left and right eye image having parallax on one screen based on light at a target site incident on an optical instrument. The invention further comprises an output controller that outputs either  the left parallax video of the left eye image or the right parallax video of the right eye image to the monitor via both of the first channel and the second channel, in accordance with switching from the 3D mode to a 2D mode while maintaining a transmission format of the other of either the left or right eye image and the output controller displays the 2D video on the monitor in a pseudo manner in a 2D mode based on one of the left eye image and the right eye image output to the monitor via the first channel and the second channel.

7.	Closest prior art of YAMAGUCHI (US 20170046842 A1); Hoerentrup (US 20130315559 A1); Sasaki (US 20110305443 A1) either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486  
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486